     Case 2:03-cr-80139-RHC ECF No. 115, PageID.782 Filed 02/12/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                            Case No. 03-80139

CHRISTOPHER LEE BENSON,

                Defendant.
________________________________/

OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                            RELEASE

        Defendant Christopher Lee Benson was convicted by jury of being a felon in

possession of a firearm, 18 U.S.C. § 922(g)(1), possessing with intent to distribute

cocaine base, 21 U.S.C. § 841(a)(1), and possessing a firearm in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c). (ECF No. 31, PageID.141.) On February 11, 2004,

he was sentenced to 360 months imprisonment. (Id., PageID.142.) On July 19, 2005,

Defendant was sentenced again to 360 months imprisonment. (ECF No. 62,

PageID.233.)

        Defendant moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

(ECF No. 108.) He argues that the health risks presented by the Coronavirus Disease

(“COVID-19”) while incarcerated at USP Thomson justify his immediate release. The

government has filed a response. (ECF No. 111.) The court has reviewed the record

and does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s

motion will be denied.
  Case 2:03-cr-80139-RHC ECF No. 115, PageID.783 Filed 02/12/21 Page 2 of 6




       Under the federal compassionate release statute, the court may reduce a term of

imprisonment if it determines “extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A). The court must also weigh the sentencing factors

provided under 18 U.S.C. § 3553(a) and determine if a sentence reduction “is consistent

with applicable policy statements issued by the Sentencing Commission.” Id.

       A motion requesting a prisoner’s compassionate release may be filed either by

the Bureau of Prisons (“BOP”) or by the prisoner himself. 18 U.S.C. § 3582(c)(1)(A).

The Sixth Circuit held recently in United States v. Jones, 980 F.3d 1098, 1110-11 (6th

Cir. 2020), that when a prisoner moves for compassionate release himself there is no

“applicable policy statement[] issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). Thus, the requirement in § 3582(c)(1)(A) that a sentence reduction be

“consistent with [a] policy statement[]” does not apply to compassionate release

analysis, and courts are to ignore it. Jones, 980 F.3d at 1111. A prisoner seeking

compassionate release must nonetheless present “extraordinary and compelling”

circumstances and must have § 3553(a)’s sentencing factors that weigh in his favor. 18

U.S.C. § 3582(c)(1)(A); see Jones, 980 F.3d at 1108, 1111 (holding that a court has “full

discretion to define ‘extraordinary and compelling’” and must also “determine whether,

in its discretion, [a] reduction . . . is warranted” under § 3553(a)).

       Before the court may consider a motion for compassionate release, Defendant

must exhaust administrative remedies. United States v. Alam, 960 F.3d 831, 834 (6th

Cir. 2020) (quotation removed) (“When properly invoked, mandatory claim-processing

rules must be enforced.”). Under § 3582(c)(1)(A), Defendant may seek compassionate

release himself only if he submits a request for compassionate release to his warden


                                               2
  Case 2:03-cr-80139-RHC ECF No. 115, PageID.784 Filed 02/12/21 Page 3 of 6




and he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to

bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request .

. . whichever is earlier.”

       Defendant has submitted no evidence that he exhausted his administrative

remedies at the BOP. The government asserts that the BOP “has no record of a request

from [Defendant] for a reduction in sentence.” (ECF No. 111, PageID.577.) Defendant

has not satisfied the mandatory exhaustion requirements § 3582(c)(1)(A), and his

motion must be denied.

       Even if the court were to consider the merits of Defendant’s motion, his

circumstances are not extraordinary or compelling. 18 U.S.C. § 3582(c)(1)(A).

“Extraordinary” is defined as “exceptional to a very marked extent.” Extraordinary,

Webster’s Third International Dictionary, Unabridged (2020). “Compelling” is defined as

“tending to convince or convert by or as if by forcefulness of evidence.” Compelling,

Webster’s Third International Dictionary, Unabridged (2020). Courts have interpreted

“extraordinary” in the context of compassionate release as “beyond what is usual,

customary, regular, or common,” and a “‘compelling reason” as “one so great that

irreparable harm or injustice would result if the relief is not granted.” United States v.

Sapp, Case No. 14-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020) (Leitman,

J.); United States v. Murphy, Case No. 15-20411, 2020 WL 2507619, at *5 (E.D. Mich.

May 15, 2020) (Cox, J.).

       Defendant provides no evidence of a severe or debilitating medical condition. He

is fearful of contracting COVID-19, (ECF No. 108, PageID.565), but his medical records

show no diagnoses that may place him at higher risk of developing serious


                                              3
    Case 2:03-cr-80139-RHC ECF No. 115, PageID.785 Filed 02/12/21 Page 4 of 6




complications. See COVID-19: People with Certain Medical Conditions, Centers for

Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Jan. 19, 2021). (ECF

No. 113, PageID.654.) His current medical conditions include only “minimal”

osteoarthritis of the knee and lower back pain. (ECF No. 113, PageID.654.) Neither of

those conditions are extreme or irregular, and neither warrant the extraordinary remedy

of compassionate release. 1 18 U.S.C. § 3582(c)(1)(A).

       Furthermore, Defendant contracted and successfully recovered from COVID-19

in early December 2020. (Id., PageID.655-56.) He experienced only mild symptoms.

(Id., PageID.689-90, 692-93.) While there are sporadic reports of isolated reinfections,

the court is aware of no study or scientifically derived evidence showing that reinfection

is, even if possible, common or in any way likely. See Rebecca Hersher, First

Confirmed Case of U.S. Coronavirus Reinfection, National Public Radio (October 12,

2020), https://www.npr.org/sections/coronavirus-live-

updates/2020/10/12/922980490/scientists-confirm-nevada-man-was-infected-twice-

with-coronavirus; Reinfection with COVID-19, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html

(last visited Jan. 19, 2021) (“Cases of reinfection with COVID-19 have been reported,

but remain rare.”); see also COVID-19 Reinfection Tracker, BNO News,



1        Defendant also asserts that he has an elderly mother whom Defendant may look
after if he were to be released. (ECF No. 108, PageID.566-67.) The court has no
assurances that Defendant will actually take care of his mother if released. Furthermore,
simply having an elderly parent who may need assistance, and may be susceptible to
COVID-19, is not, by itself, exceptional and does not justify early release. 18 U.S.C. §
3582(c)(1)(A).

                                            4
  Case 2:03-cr-80139-RHC ECF No. 115, PageID.786 Filed 02/12/21 Page 5 of 6




https://bnonews.com/index.php/2020/08/covid-19-reinfection-tracker/ (last visited Jan.

19, 2021) (media report listing thirty-nine confirmed cases of reinfection worldwide).

       While incarcerated, Defendant receives medical treatment and monitoring. (See,

e.g., ECF No. 113, PageID.689-94.) The court is provided few assurances that he will

have equal access to quality healthcare if released. Defendant has two prior drug-

trafficking felonies, and he was on parole at the time he committed the instant drug and

firearm offenses. (ECF No. 60, PageID.224.) Given his extensive history of failing to

comply with basic rules and societal expectations, even when violations carry significant

jailtime, release may not substantially reduce his risk of exposure. See How to Protect

Yourself & Others, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html (last

visited Jan. 19, 2021) (suggesting voluntary precautions to mitigate the spread of

COVID-19). If Defendant is released and he returns to a life of drug trafficking and

illegal firearm possession, he puts himself at risk of attack, reprisal, and serious bodily

injury. In all, the court is not convinced that Defendant’s health and safety will improve if

immediate release is granted.

       To release Defendant, the court would need to speculate as to whether there is a

medically recognized possibility of becoming re-infected with COVID-19, and if there is,

whether he would likely contract the disease once again; whether he will develop

serious symptoms if re-infected; and whether his heath, and access to quality

healthcare, would improve upon release. Compassionate release in these

circumstances is not warranted. 18 U.S.C. § 3582(c)(1)(A). Accordingly,




                                              5
   Case 2:03-cr-80139-RHC ECF No. 115, PageID.787 Filed 02/12/21 Page 6 of 6




        IT IS ORDERED that Defendant’s “Motion for Compassionate Release” (ECF No.

108) is DENIED.

                                                           s/Robert H. Cleland                     /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: February 12, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 12, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                          /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\03-80139.BENSON.MotionforCompassionateRelease.RMK.docx




                                                      6
